              Case 1:20-cv-00145-SAB Document 30 Filed 08/26/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY JOHN CURLEE,                                  Case No. 1:20-cv-00145-SAB

12                   Plaintiff,                           ORDER DIRECTING PARTIES TO
                                                          PROCEED UNDER AMENDED
13           v.                                           SCHEDULING ORDER

14    COMMISSIONER OF SOCIAL SECURITY,                    ORDER DENYING PLAINTIFF’S
                                                          REQUEST FOR APPOINTMENT OF
15                   Defendant.                           COUNSEL

16                                                        (ECF Nos. 5, 28)

17
            On January 29, 2020, Plaintiff Larry John Curlee, proceeding pro se and in forma
18
     pauperis, filed this action seeking judicial review of a final decision of the Commissioner of
19
     Social Security (“Commissioner” or “Defendant”) denying an application for benefits pursuant
20
     to the Social Security Act. (ECF No. 1.) In his complaint, plaintiff claims he is currently “at
21
     Coalinga State Hospital on a VOLUNTARY BASIS to receive treatment and evaluation.” (Id. at
22
     3.) He asserts his Social Security benefits were wrongfully terminated. (Id. at 2–3.)
23
            On February 10, 2020, Plaintiff consented to have a magistrate judge preside over this
24
     action through entry of final judgment by signing the portion of the court’s consent form. (ECF
25
     No. 7, filed Feb 13, 2020). On March 17, 2020, Defendant also consented to magistrate judge
26
     jurisdiction. (ECF No. 10.) After the stay of this action was lifted, Plaintiff sent a letter to the
27
     Clerk of the Court that, among other things, asked the court to inform him of what the next
28

                                                      1
              Case 1:20-cv-00145-SAB Document 30 Filed 08/26/21 Page 2 of 4


 1 required court action is and “what is expected of me and what time constraints are imposed.”

 2 (ECF No. 22, filed May 26, 2021.) In response, the Court mailed Plaintiff the scheduling order,

 3 including another consent form. Even though Plaintiff previously consented to the magistrate

 4 judge, he executed another copy of the consent form on June 30, 2021, in which he declined to

 5 consent to magistrate judge jurisdiction. (ECF No. 24, filed July 9, 2021.) On August 3, 2021,

 6 the Court issued an order directing Plaintiff to clarify his intent regarding consent to magistrate

 7 judge jurisdiction over this action. (ECF No. 27.) On August 13, 2021, a response to that order

 8 from Plaintiff was filed. (ECF No. 28.) On August 18, 2021, the District Judge denied the

 9 construed request to withdraw consent and this matter was reassigned back to the undersigned

10 Magistrate Judge Stanley A. Boone. (ECF No. 29.) Further, the District Judge deferred ruling

11 on Plaintiff’s request to appoint counsel that was contained in the August 13, 2021 filing, so that

12 the request could be decided by the undersigned after reassignment. (Id.)

13          A.      Scheduling Guidelines

14          When Plaintiff previously requested that the Court inform him of the next required action

15 and the time constraints, Plaintiff had also requested the Clerk of the Court to advise the

16 undersigned of Plaintiff’s “situation so that time constraints can be broadened,” due to him being

17 “in a quarantine situation which makes access to the law library extremely difficult.” (ECF No.

18 22.) The Clerk of the Court then re-served the scheduling order on May 28, 2021. Since then,

19 no filing have been provided to the Court indicating that confidential letter briefs have been
20 exchanged, as required in the scheduling order.

21          Given that no filings indicating that confidential letter briefs have been served in this

22 action, the fact that on May 4, 2021, the stay of this action was lifted and the parties were

23 ordered to proceed under the scheduling guidelines, and given Plaintiff’s pro se status, the Court

24 finds good cause to amend the scheduling order and order the parties to proceed directly into a

25 simplified briefing schedule, and waive the requirement to exchange confidential letters. The

26 Court shall also broaden the time for Plaintiff to file an opening brief pursuant to his request.
27          Accordingly, the Court shall set a briefing schedule for the parties below. The Court now

28 turns to Plaintiff’s request for appointment of counsel.

                                                      2
              Case 1:20-cv-00145-SAB Document 30 Filed 08/26/21 Page 3 of 4


 1          B.      Appointment of Counsel

 2          In Plaintiff’s response filed on August 13, 2021, after requesting the Court reinstate his

 3 old-age social security benefits and order Defendant to not take away any benefits in the future,

 4 Plaintiff states if that is not possible, he requests the Court appoint an experienced attorney (“not

 5 a disability charlatan”) because of the confusing nature of his case. (ECF No. 28 at 3.)

 6          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 7 Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require any attorney to

 8 represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court for

 9 the Southern District of Iowa, 490 U.S. 296, 298 (1989). In certain exceptional circumstances

10 the court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

11 113 F.3d at 1525. Without a reasonable method of securing and compensating counsel, the

12 Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

13 whether “exceptional circumstances exist, a district court must evaluate both the likelihood of

14 success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

15 the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted)

16 (first alteration in original). “Neither of these considerations is dispositive and instead must be

17 viewed together.”      Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The burden of

18 demonstrating exceptional circumstances is on the plaintiff. See id.

19          The Court has considered Plaintiff’s request for appointed counsel but does not find the

20 required exceptional circumstances. In reviewing the complaint, the Court finds that Plaintiff’s

21 claims do not appear to present novel or complex issues of substantive law. Specifically,

22 Plaintiff appears to have been able to clearly articulate his allegations in a typed complaint,

23 clearly laid out and organized the sections in the complaint, completed a declaration attached to

24 the complaint, and compiled and attached exhibits to the complaint.            Plaintiff has to date

25 demonstrated reasonable writing ability and legal knowledge. Finally, as currently presented and

26 in this stage of the case before Defendant has filed any substantive briefing, it is not clear
27 whether Plaintiff has a likelihood of success on the merits. Given Plaintiff’s ability to articulate

28 his claims, the Court finds exceptional circumstances do not now exist to warrant appointment of

                                                      3
                 Case 1:20-cv-00145-SAB Document 30 Filed 08/26/21 Page 4 of 4


 1 counsel, though after the filing of the parties’ opening and responsive briefs to be filed, Plaintiff

 2 may file a renewed request for appointment. See Leon v. Celaya, No. 20-CV-00899-AJB-BGS,

 3 2021 WL 533514, at *2 (S.D. Cal. Feb. 12, 2021) (“At this [early] stage, the Court cannot

 4 determine whether or not Plaintiff is likely to succeed on the merits of his claims.”).

 5          Accordingly, Court finds that neither the interests of justice nor exceptional

 6 circumstances warrant appointment of counsel at this time. LaMere v. Risley, 827 F.2d 622, 626

 7 (9th Cir. 1987); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). While a pro se litigant

 8 may be better served with the assistance of counsel, so long as a pro se litigant, such as Plaintiff

 9 in this instance, is able to “articulate his claims against the relative complexity of the matter,” the

10 “exceptional circumstances” which might require the appointment of counsel do not exist. Rand

11 v. Rowland, 113 F.3d at 1525.

12          C.       Order

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.       Plaintiff shall file an opening brief (motion for summary judgment) explaining the

15                   legal and factual basis for Plaintiff’s social security appeal, within forty-five (45)

16                   days of service of this order;

17          2.       Defendant shall file a responsive brief within thirty (30) days of service of

18                   Plaintiff’s opening brief/motion for summary judgment;

19          3.       Plaintiff shall file any option reply brief within fifteen (15) days after service of

20                   Defendant’s responsive brief; and

21          4.       Plaintiff’s request for appointment of counsel (ECF No. 28 at 3) is DENIED

22                   without prejudice.

23
     IT IS SO ORDERED.
24

25 Dated:        August 26, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                       4
